DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 8, and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davies et al. (US 2018/0280090 A1).
Claim 1. Davies et al. disclose a digitally-guided reduction and external fixation system for reducing and fixing a bone fracture comprising: one or more reference pins (interaction elements – see para. 0008; see also Fig. 1 inset) configured to be inserted into one or more bone fragments (bone segments – see para. 0009; see also Fig. 1) of a patient in a first configuration (configuration shown in image 100 of Fig. 1); an image 
Claim 2. Davies et al. disclose wherein the digitally-guided reduction and external fixation system comprises two or more reference pins (see Fig. 1 inset) (Fig. 1; paras. 0008-0009). 
Claim 7. Davies et al. disclose one or more scanning locators (protruding portions on interaction elements - see Fig. 1) attached to the one or more reference pins at a proximal end (Fig. 1; paras. 0008-0009). 
Claim 8. Davies et al. disclose wherein the one or more scanning locators are manufactured from a radiopaque material (Fig. 1; paras. 0008-0009).  Note that the identified scanning locators are visible on an x-ray image and thus must be radiopaque.
Claim 10. Davies et al. disclose a point-of-care production apparatus (three-dimensional printer – see para. 0009) configured to reproduce the virtually generated support device into a three-dimensional form (custom jig – see para. 0009) that can be applied to the patient; wherein the three-dimensional support device generated by the point-of-care production apparatus is configured to: receive the one or more reference pins inserted into the one or more bone fragments of the patient in the first configuration (Fig. 1; paras. 0008-0009). 
Claim 11. Davies et al. disclose a locking device configured to fix the support device generated by the point-of-care production apparatus to the one or more reference pins inserted into the one or more bone fragments of the patient (attaching the custom jig to the interaction implants – see para. 0009) (Fig. 1; paras. 0008-0009).  Note that because the custom jig is attached to the interaction implants, there must inherently be some “locking device” that fixes the custom jig to the interaction implants.
Claim 12. Davies et al. disclose wherein the image capture device is an X-ray (see para. 0008), MRI, CT, CBCT, or ultrasound device (Fig. 1; paras. 0008-0009). 
Claim 13. Davies et al. disclose wherein the point-of-care production apparatus comprises a 3D printing device (see para. 0009) or a desktop CNC mill (Fig. 1; paras. 0008-0009). 
Claim 14. Davies et al. disclose wherein the virtually generated support device further comprises additional apertures (apertures that receive the interaction elements; see Fig. 1) added at the discretion of the surgeon (Fig. 1; paras. 0008-0009).  Note that there are four interaction elements, and thus four apertures, and claim 1 only requires one aperture.








    PNG
    media_image1.png
    663
    466
    media_image1.png
    Greyscale
[AltContent: textbox (Reference Pin)][AltContent: textbox (Reference Pin)][AltContent: textbox (Reference Pin)][AltContent: textbox (Reference Pin)]



















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2018/0280090 A1) in view of Perren et al. (US 2003/0004518 A1).
Davies et al. fail to disclose wherein the one or more reference pins are threaded (claim 3). 
	Perren et al. teach that a pin (pin 11) configured to be inserted into a bone fragment is threaded at the end introduced into the bone fragment (see para. 0017) (Fig. 3).
claim 3) at the end introduced into the bone fragments, as suggested by Perren et al., in order to provide means for a secure attachment to the bone fragments.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2018/0280090 A1) in view of Schlienger et al. (US 2008/0312702 A1).
Davies et al. fail to disclose wherein the one or more reference pins are manufactured from a radiolucent material (claim 4). 
 Schlienger et al. teach that a reference pin (pin 1) can be made from a radiolucent material and include radiopaque markers to allow the advantage of x-ray control (see para. 0023) (Fig. 1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the one or more reference pins of Davies et al. such that they are made from a radiolucent material (claim 4) and include radiopaque markers, as suggested by Schlienger et al., to allow for visualization with x-ray imaging without impeding visualization of the surrounding anatomy.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2018/0280090 A1) in view of Schlienger et al. (US 2008/0312702 A1) as applied to claim 4 above, and further in view of Seifert et al. (US 2012/0136399 A1).
Davies et al. and Schlienger et al. fail to teach wherein the one or more reference pins are manufactured from a plastic-based material (claim 5) and wherein the plastic-based material is selected from a group consisting of PEEK, polysulfone, claim 6).
Seifert et al. teach that PEEK is a biocompatible, radiolucent material (see para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the one or more reference pins to be manufactured from a plastic-based material (claim 5), wherein the plastic-based material is selected from a group consisting of PEEK, polysulfone, polycarbonate, glass fiber, graphite fiber, polyetherimide, polyethersulfone, polyphenylsulfone, polyphenylsulfide and combinations thereof (claim 6), as suggested by Seifert et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (US 2018/0280090 A1) in view of Seifert et al. (US 2012/0136399 A1).
Davies et al. fail to disclose wherein the radiopaque material is selected from a group consisting of stainless steel, aluminum, titanium, silver, bismuth, and tantalum materials, radiopaque composite material or combinations thereof (claim 9).
Seifert et al. teach that stainless steel and titanium are biocompatible, radiopaque materials (see para. 0045).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the radiopaque material to be selected from a group consisting of stainless steel, aluminum, titanium, silver, bismuth, and tantalum claim 9), as suggested by Seifert et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive.  Applicant argues that Davies does not disclose that “the support device is configured to simultaneously achieve reduction and fixation by repositioning and fixing the one or more bone fragments into normal alignment” because Davies discloses reduction before fixation and the use of separate reduction and fixation devices (pgs. 9-10).  The Examiner disagrees.  As noted in the rejection of claim 1 above, the claim does not require that the limitation “the support device is configured to simultaneously achieve reduction and fixation by repositioning and fixing the one or more bone fragments into normal alignment” only include long-term fixation.  Thus, a temporary initial fixation, which occurs while the custom jig is still attached to the interaction implants, satisfies the claim limitation.  The claim does not require long-term fixation, which occurs in Davies after the custom jig is removed and a fixation device is attached.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773